DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2019 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 17, 19-21, 23-26, 28-30 and 32-35 have been considered but are not persuasive.
Applicant has amended the claims “generating at least one output audio signal from said at least one base audio signalto gradually transform said at least one base audio signal into said at least one output audio signal such that a distance between at least one base style feature representative of a base style of said at least one base audio signal and at least one reference style feature representative of a reference style decreases”. Upon further consideration it has been determined Bunn teaches this limitation. Bunn teaches that the target voice data, the subject voice data may be an audio file or an audio stream containing voice and/or non-voice sounds. The subject voice data is received as input in step 730. The subject voice data is parsed to generate 732 a plurality of slices and each slice is transformed 734 into the frequency domain and filtered. The spectrum of each slice is normalized 736 using the integrated intensity of the spectrum after filtering. The dominant peaks of the spectra are identified 738 and used to generate slice patterns, as described above, see par. [0083]. Each slice pattern of the subject voice is then matched 750 to the most similar target slice pattern, namely the most similar voice pattern. In one embodiment, a match is identified using a distance metric in a multi-dimensional hyperspace representing the frequencies and intensities of dominant peaks, as well as phases prosody in some embodiments. The distance metric is then used to identify the voice pattern “closest” to the subject slice pattern. The closest point may be the “nearest neighbor” determined based on the Euclidian distance or using a Manhattan distance algorithm, for example. Once the nearest neighbor is identified, the voice pattern is selected to substitute 752 for the corresponding subject slice pattern. The matching process and substitution process are repeated for each subject slice pattern of the subject voice data. An audio file is generated 754 from the sequence of voice patterns, which are transformed from the frequency domain back to the temporal domain, the slices concatenated in the sequence in which they were originally parsed, and the corresponding audio file outputted to an audio player, see par. [0084]. As can be seen above, the Bunn reference gradually transforms the subject voice data into the target voice data by repeatedly substituting and matching each slice pattern of the audio stream that is received. For these reasons the examiner believes the claims are still taught.

user profile information, as well as the user's voice patterns characterized by the voice analysis and altering module 113 and previous voice samples and the respective audio avatars chosen. The data store 114 may further store audio avatars corresponding to other source voices that have been characterized, see par. [0038]. Steps 403 and 404 may execute substantially as described in the examples above and below, in order to alter  the subject voice to mimic the target  voice and maintain the verbal message of the subject voice. However, in step 404, the digital audio signals can be output to any software application or electronic device capable of outputting the digital audio signals. Thus, the user can enjoy hearing voice communications from the software application or electronic device in the target voice of his choice rather than a default voice or no voice at all, see par. [0071].   in step 501, the voice signal is sliced into a plurality of slices, for example by a slicing module 203 of the voice characterization module 202 of the voice analysis and altering module 113. As described above, each slice is a short period which ranges from a few to tens of milliseconds, and each slice may overlap the previous slice, see par. [0073]. in step 502, each slice is analyzed separately either in series or parallel, for example by the voice characterization module 202. The voice characterization module 202iterates steps 503-505 over each slice of the voice signal to accumulate a large number of slice patterns, see par. [0074]. In step 601, each slice pattern of a set of M slice patterns characteristic of the subject voice is analyzed separately either in series or parallel, for example by a voice changing module 207 of a voice analysis and altering module 113 The voice changing module 207 iterates steps 602-604 over each slice pattern in the set of M slice patterns in the voice pattern for a subject voice, see par. [0077].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 19-20, 24-26, 28-29, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura U.S. PAP 2007/0168189 A1, in view of Bunn U.S. PAP 2016/0104474, further in view of Basu U.S. PAP 2007/0289432 A1.

Regarding claim 1 Tamura teaches an electronic device comprising at least one memory and one or several processors configured for (speech processing apparatus, see par. [0011]):
obtaining at least one base audio signal (conversion-source-speaker speech storing means configured to store information on a plurality of speech units of a conversion-source speaker, see par. [0011, 0052]); 
generating at least one output audio signal from said at least one base audio signal, said at least one output audio signal having style features obtained by modifying said at least one base audio signal so that a distance between at least one base style feature representative of a base style of said at least one base signal and at least one reference style feature representative of a reference style decreases (a voice conversion  making means to make speech conversion functions for converting the one of a plurality of source speaker speech units to target speaker speech units, see par. [0011]). 
However Tamura does not teach iteratively modifying said at least one base audio signal to gradually transform said at least one base audio signal into said at least one output audio signal such that a distance between at least one base style feature representative of a base style of said at least one base audio signal and at least one reference style feature representative of a reference style decreases.
In the same field of endeavor Bunn taches a user profile information, as well as the user's voice patterns characterized by the voice analysis and altering  module 113 and previous voice samples and the respective audio avatars chosen. The data store 114 may further store audio avatars corresponding to other source voices that have been characterized, see par. [0038]. Steps 403 and 404 may execute substantially as described in the examples above and below, in order to alter  the subject voice to mimic the target  voice and maintain the verbal message of the subject voice. However, in step 404, the digital audio signals can be output to any software application or electronic device capable of outputting the digital audio signals. Thus, the user can enjoy hearing voice communications from the software application or electronic device in the target voice of his choice rather than a default voice or no voice at all, see par. [0071].   In step 501, the voice signal is sliced into a plurality of slices, for example by a slicing module 203 of the voice characterization module 202 of the voice analysis and altering module 113. As described above, each slice is a short period which ranges from a few to tens of milliseconds, and each slice may overlap the previous slice, see par. [0073]. Each slice pattern of the subject voice is then matched 750 to the most similar target slice pattern, namely the most similar voice pattern. In one embodiment, a match is identified using a distance metric in a multi-dimensional hyperspace representing the frequencies and intensities of dominant peaks, as well as phases prosody in some embodiments. The distance metric is then used to identify the voice pattern “closest” to the subject slice pattern. The closest point may be the “nearest neighbor” determined based on the Euclidian distance or using a Manhattan distance algorithm, for example. Once the nearest neighbor is identified, the voice pattern is selected to substitute 752 for the corresponding subject slice pattern. The matching process and substitution process are repeated for each subject slice pattern of the subject voice data. An audio file is generated 754 from the sequence of voice patterns, which are transformed from the frequency domain back to the temporal domain, the slices concatenated in the sequence in which they were originally parsed, and the corresponding audio file outputted to an audio player, see par. [0084].
It would have bene obvious to one of ordinary skill in the art to combine the Tamura reference with the teachings of Bunn for the benefit of allowing a user to enjoy hearing voice communications from the software application in the target voice of choice rather than a default voice, see par. [0071].
However Tamura in view of Bunn does not teach wherein said at least one input audio signal comprises an audio content other than a speech content, the audio content being modified to be included in the at least one output audio signal.
In a similar field of endeavor Basu teaches a "Concatenative Synthesizer" applies concatenative synthesis to create a musical output from a database of musical notes and an input musical score, see abstract. The Concatenative Synthesizer begins operation by receiving one or more music texture databases 315 selected via a user control module 335. As noted above, these music texture databases each represent different musical genres, performers, performances, instrument recordings, etc. that are to be emulated in constructing the musical output. Given a sound sample A' 310 (audio content other than speech content), and possibly a corresponding musical score A 305, see par. [0060]. A candidate assembly module 350 uses concatenative synthesis to combine the sequence of notes from the music texture database 315 corresponding to the optimal path. Finally, the candidate assembly module 350 then outputs either an audio music output sound B' 355, or a new music score B.sub.new 360, or both, see par. [0065]. See par. [0060-0065].
It would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn invention with the teachings of Basu for the benefit of better fitting musical notes to an input, see par. [0011].
Regarding claim 17 Tamura teaches the electronic device according to claim 1, wherein said at least one base audio signal comprises a speech content (input speech data, see par. [0052]). 
Regarding claim 19 Tamura teaches the electronic device according to claim 1, wherein said reference style is a style of at least one reference audio signal (attribute-information generating means generates attribute information corresponding to the extracted conversion-target-speaker speech units, see par. [0056]). 
Regarding claim 20 Tamura teaches the electronic device according to claim 19, wherein said at least one reference audio signal comprises a speech content ((attribute-information generating means generates attribute information corresponding to the extracted conversion-target-speaker speech units, see par. [0056]). 
Regarding claim 24 Tamura teaches the electronic device according to claim 19, wherein obtaining said at least one reference style feature comprises at least one of: subband filtering of said at least one reference audio signal; obtaining an envelope of said at least one subband filtered signal; and modulating said obtained envelope (pitch-cycle waveforms are generated by inverse Fourier transformation, the pitch-cycle waveforms may be regenerated by filtering with appropriate voice-source information, for mel-cepstrum coefficients, the waveforms can be generated with voice-source information and a spectrum envelope parameter, see ar. [0171]). 
Regarding claim 25 Tamura teaches the electronic device according to claim 1, wherein obtaining said at least one base style feature comprises at least one of: subband filtering of said at least one base signal; obtaining an envelope of said at least one subband filtered base signal; and modulating said obtained envelope (pitch-cycle waveforms are generated by inverse Fourier transformation, the pitch-cycle waveforms may be regenerated by filtering with appropriate voice-source information, for mel-cepstrum coefficients, the waveforms can be generated with voice-source information and a spectrum envelope parameter, see ar. [0171]). 
Regarding claim 26 Tamura teaches a, said method comprising: 
obtaining at least one base audio signal (conversion-source-speaker speech storing means configured to store information on a plurality of speech units of a conversion-source speaker, see par. [0011, 0052]); 
generating at least one output audio signal from said at least one base signal, said at least one output audio signal having style features obtained by modifying said at least one base audio signal so that a distance between at least one base style feature representative of a style of said at least one base audio signal and at least one reference style feature decreases (a voice conversion  making means to make speech conversion functions for converting the one of a plurality of source speaker speech units to target speaker speech units, see par. [0011]). 
However Tamura does not teach iteratively modifying said at least one base audio signal to gradually transform said at least one base audio signal into said at least one output audio signal such that a distance between at least one base style feature representative of a base style of said at least one base audio signal and at least one reference style feature representative of a reference style decreases.
In the same field of endeavor Bunn taches a user profile information, as well as the user's voice patterns characterized by the voice analysis and altering  module 113 and previous voice samples and the respective audio avatars chosen. The data store 114 may further store audio avatars corresponding to other source voices that have been characterized, see par. [0038]. Steps 403 and 404 may execute substantially as described in the examples above and below, in order to alter  the subject voice to mimic the target  voice and maintain the verbal message of the subject voice. However, in step 404, the digital audio signals can be output to any software application or electronic device capable of outputting the digital audio signals. Thus, the user can enjoy hearing voice communications from the software application or electronic device in the target voice of his choice rather than a default voice or no voice at all, see par. [0071].   In step 501, the voice signal is sliced into a plurality of slices, for example by a slicing module 203 of the voice characterization module 202 of the voice analysis and altering module 113. As described above, each slice is a short period which ranges from a few to tens of milliseconds, and each slice may overlap the previous slice, see par. [0073]. Each slice pattern of the subject voice is then matched 750 to the most similar target slice pattern, namely the most similar voice pattern. In one embodiment, a match is identified using a distance metric in a multi-dimensional hyperspace representing the frequencies and intensities of dominant peaks, as well as phases prosody in some embodiments. The distance metric is then used to identify the voice pattern “closest” to the subject slice pattern. The closest point may be the “nearest neighbor” determined based on the Euclidian distance or using a Manhattan distance algorithm, for example. Once the nearest neighbor is identified, the voice pattern is selected to substitute 752 for the corresponding subject slice pattern. The matching process and substitution process are repeated for each subject slice pattern of the subject voice data. An audio file is generated 754 from the sequence of voice patterns, which are transformed from the frequency domain back to the temporal domain, the slices concatenated in the sequence in which they were originally parsed, and the corresponding audio file outputted to an audio player, see par. [0084].
It would have been obvious to one of ordinary skill in the art to combine the Tamura reference with the teachings of Bunn for the benefit of allowing a user to enjoy hearing voice communications from the software application in the target voice of choice rather than a default voice, see par. [0071].
However Tamura in view of Bunn does not teach wherein said at least one input audio signal comprises an audio content other than a speech content, the audio content being modified to be included in the at least one output audio signal.
In a similar field of endeavor Basu teaches a "Concatenative Synthesizer" applies concatenative synthesis to create a musical output from a database of musical notes and an input musical score, see abstract. The Concatenative Synthesizer begins operation by receiving one or more music texture databases 315 selected via a user control module 335. As noted above, these music texture databases each represent different musical genres, performers, performances, instrument recordings, etc. that are to be emulated in constructing the musical output. Given a sound sample A' 310 (audio content other than speech content), and possibly a corresponding musical score A 305, see par. [0060]. A candidate assembly module 350 uses concatenative synthesis to combine the sequence of notes from the music texture database 315 corresponding to the optimal path. Finally, the candidate assembly module 350 then outputs either an audio music output sound B' 355, or a new music score B.sub.new 360, or both, see par. [0065]. See par. [0060-0065].
IT would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn invention with the teachings of Basu for the benefit of better fitting musical notes to an input, see par. [0011].

Regarding claim 28 Tamura teaches the method according to claim 26, wherein said reference style is a style of at least one reference audio signal (attribute-information generating means generates attribute information corresponding to the extracted conversion-target-speaker speech units, see par. [0056]). 
Regarding claim 29 Tamura teaches the method according to claim 28, wherein said at least one reference audio signal comprises a speech content (attribute-information generating means generates attribute information corresponding to the extracted conversion-target-speaker speech units, see par. [0056]). 
Regarding claim 33 Tamura teaches the method according to claim 28, wherein obtaining said at least one reference style feature comprises at least one of: subband filtering of said at least one reference audio signal; obtaining an envelope of said at least one subband filtered signal; and modulating said obtained envelope (pitch-cycle waveforms are generated by inverse Fourier transformation, the pitch-cycle waveforms may be regenerated by filtering with appropriate voice-source information, for mel-cepstrum coefficients, the waveforms can be generated with voice-source information and a spectrum envelope parameter, see ar. [0171]). 
Regarding claim 34 Tamura teaches the method according to claim 26, wherein obtaining said at least one base style feature comprises at least one of: subband filtering of said at least one base audio signal; obtaining an envelope of said at least one subband filtered base signal; and modulating said obtained envelope(pitch-cycle waveforms are generated by inverse Fourier transformation, the pitch-cycle waveforms may be regenerated by filtering with appropriate voice-source information, for mel-cepstrum coefficients, the waveforms can be generated with voice-source information and a spectrum envelope parameter, see ar. [0171]). 
Regarding claim 35 Tamura teaches a non-transitory computer readable storage medium, comprising program code instructions executable by a processor, for (program processing speech, see claim 13), said method comprising: 
obtaining at least one base audio signal (conversion-source-speaker speech storing means configured to store information on a plurality of speech units of a conversion-source speaker, see par. [0011, 0052]); 
generating at least one output audio signal from said at least one base signal, said at least one output audio signal having style features obtained by modifying said at least one base audio signal so that a distance between at least one base style feature representative of a style of said at least one base audio signal and at least one reference style feature decreases (a voice conversion  making means to make speech conversion functions for converting the one of a plurality of source speaker speech units to target speaker speech units, see par. [0011]). 
However Tamura does not teach iteratively modifying said at least one base audio signal to gradually transform said at least one base audio signal into said at least one output audio signal such that a distance between at least one base style feature representative of a base style of said at least one base audio signal and at least one reference style feature representative of a reference style decreases.
In the same field of endeavor Bunn taches a user profile information, as well as the user's voice patterns characterized by the voice analysis and altering  module 113 and previous voice samples and the respective audio avatars chosen. The data store 114 may further store audio avatars corresponding to other source voices that have been characterized, see par. [0038]. Steps 403 and 404 may execute substantially as described in the examples above and below, in order to alter  the subject voice to mimic the target  voice and maintain the verbal message of the subject voice. However, in step 404, the digital audio signals can be output to any software application or electronic device capable of outputting the digital audio signals. Thus, the user can enjoy hearing voice communications from the software application or electronic device in the target voice of his choice rather than a default voice or no voice at all, see par. [0071].   In step 501, the voice signal is sliced into a plurality of slices, for example by a slicing module 203 of the voice characterization module 202 of the voice analysis and altering module 113. As described above, each slice is a short period which ranges from a few to tens of milliseconds, and each slice may overlap the previous slice, see par. [0073]. Each slice pattern of the subject voice is then matched 750 to the most similar target slice pattern, namely the most similar voice pattern. In one embodiment, a match is identified using a distance metric in a multi-dimensional hyperspace representing the frequencies and intensities of dominant peaks, as well as phases prosody in some embodiments. The distance metric is then used to identify the voice pattern “closest” to the subject slice pattern. The closest point may be the “nearest neighbor” determined based on the Euclidian distance or using a Manhattan distance algorithm, for example. Once the nearest neighbor is identified, the voice pattern is selected to substitute 752 for the corresponding subject slice pattern. The matching process and substitution process are repeated for each subject slice pattern of the subject voice data. An audio file is generated 754 from the sequence of voice patterns, which are transformed from the frequency domain back to the temporal domain, the slices concatenated in the sequence in which they were originally parsed, and the corresponding audio file outputted to an audio player, see par. [0084].
It would have been obvious to one of ordinary skill in the art to combine the Tamura reference with the teachings of Bunn for the benefit of allowing a user to enjoy hearing voice communications from the software application in the target voice of choice rather than a default voice, see par. [0071].
However Tamura in view of Bunn does not teach wherein said at least one input audio signal comprises an audio content other than a speech content, the audio content being modified to be included in the at least one output audio signal.
In a similar field of endeavor Basu teaches a "Concatenative Synthesizer" applies concatenative synthesis to create a musical output from a database of musical notes and an input musical score, see abstract. The Concatenative Synthesizer begins operation by receiving one or more music texture databases 315 selected via a user control module 335. As noted above, these music texture databases each represent different musical genres, performers, performances, instrument recordings, etc. that are to be emulated in constructing the musical output. Given a sound sample A' 310 (audio content other than speech content), and possibly a corresponding musical score A 305, see par. [0060]. A candidate assembly module 350 uses concatenative synthesis to combine the sequence of notes from the music texture database 315 corresponding to the optimal path. Finally, the candidate assembly module 350 then outputs either an audio music output sound B' 355, or a new music score B.sub.new 360, or both, see par. [0065]. See par. [0060-0065].
It would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn invention with the teachings of Basu for the benefit of better fitting musical notes to an input, see par. [0011].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura U.S. PAP 2007/0168189 A1, in view of Bunn U.S. PAP 2016/0104474 in view of Basu U.S. PAP 2007/0289432 A1, further in view of Theverapperuma U.S. PAP 2018/0033449 A1.

Regarding claim 21 Tamura in view of Bunn in view of Basu does not teach the electronic device according to claim 19, wherein said at least one reference audio signal comprises an audio content other than a speech content.
In a similar field of endeavor Theverapperuma teaches a system and method of speech enhancement using a deep neural network-based combined signal, see par. [0001]. As the user is using the headset or directly using the electronic device to transmit his speech, environmental noise may also be present (e.g., noise sources in FIG. 1), see par. [0014]. The noise suppressor 160 receives the acoustic signal from the microphone 120, the noise reference signal (non-speech) from the speech suppressor 150, and the speech reference signal from the neural network 140 and generates an enhanced speech signal, see par. [0044].
It would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn in view of Basu invention with the teachings of Theverapperuma for the benefit of suppressing noise (non-speech) and enhancing the output signal, see par. [0044].
 Regarding claim 23 Tamura in view of Bunn in view of Basu does not teach the electronic device according to claim 1, wherein at least one of said at least one reference style feature, and said at least one base style feature is obtained by processing at least one of said at least one reference audio signal and said at least one base audio signal in at least one neural network.
In a similar field of endeavor Theverapperuma teaches a system and method of speech enhancement using a deep neural network-based combined signal, see par. [0001]. As the user is using the headset or directly using the electronic device to transmit his speech, environmental noise may also be present (e.g., noise sources in FIG. 1), see par. [0014]. The noise suppressor 160 receives the acoustic signal from the microphone 120, the noise reference signal (non-speech) from the speech suppressor 150, and the speech reference signal from the neural network 140 and generates an enhanced speech signal, see par. [0044].
It would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn in view of Basu invention with the teachings of Theverapperuma for the benefit of suppressing noise (non-speech) and enhancing the output signal, see par. [0044].

Regarding claim 30 Tamura in view of Bunn in view of Basu does not teach the method according to claim 28, wherein said at least one reference audio signal comprises an audio content other than a speech content. 
In a similar field of endeavor Theverapperuma teaches a system and method of speech enhancement using a deep neural network-based combined signal, see par. [0001]. As the user is using the headset or directly using the electronic device to transmit his speech, environmental noise may also be present (e.g., noise sources in FIG. 1), see par. [0014]. The noise suppressor 160 receives the acoustic signal from the microphone 120, the noise reference signal (non-speech) from the speech suppressor 150, and the speech reference signal from the neural network 140 and generates an enhanced speech signal, see par. [0044].
It would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn in view of Basu invention with the teachings of Theverapperuma for the benefit of suppressing noise (non-speech) and enhancing the output signal, see par. [0044].
Regarding claim 32 Tamura in view of Bunn in view of Basu does not teach the method according to claim 26, wherein at least one of said at least one reference style feature, and said at least one base style feature is obtained by processing at least one of said at least one reference audio signal and/or said at least one base audio signal in at least one neural network. 
In a similar field of endeavor Theverapperuma teaches a system and method of speech enhancement using a deep neural network-based combined signal, see par. [0001]. As the user is using the headset or directly using the electronic device to transmit his speech, environmental noise may also be present (e.g., noise sources in FIG. 1), see par. [0014]. The noise suppressor 160 receives the acoustic signal from the microphone 120, the noise reference signal (non-speech) from the speech suppressor 150, and the speech reference signal from the neural network 140 and generates an enhanced speech signal, see par. [0044].
It would have been obvious to one of ordinary skill in the art to combine the Tamura in view of Bunn in view of Basu invention with the teachings of Theverapperuma for the benefit of suppressing noise (non-speech) and enhancing the output signal, see par. [0044].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656